IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00142-CR

                      IN RE JACQUEL TORRAN O'NEAL


                                Original Proceeding



                          MEMORANDUM OPINION


      Jacquel Torran O’Neal takes the position in this mandamus proceeding that the

elected prosecutor and his staff cannot represent the State in O’Neal’s underlying

criminal proceeding. The State had moved to recuse and appoint a special prosecutor

based upon the circumstances that existed in early 2012. A special prosecutor was

appointed. The circumstances changed and the Special Prosecutor moved to withdraw

and allow the elected prosecutor to continue the prosecution of the case. The trial court

granted the Special Prosecutor’s motion.
        O’Neal has an adequate remedy by appeal of the issue of whether the prosecutor

is disqualified and thus, can no longer represent the State in the prosecution of O’Neal. 1

See Landers v. State, 256 S.W.3d 295 (Tex. Crim. App. 2008); Goodman v. State, 302 S.W.3d
462 (Tex. App.—Texarkana 2009, pet. ref’d); Scarborough v. State, 54 S.W.3d 419 (Tex.

App.—Waco 2001, pet. ref'd). Accordingly, O’Neal’s petition for writ of mandamus is

denied.2




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurs without opinion)
Petition denied
Opinion delivered and filed May 22, 2014
Do not publish
[OT06]




1 The appealability of the issue is different when the elected prosecutor complains about being
disqualified from representing the State. See State ex rel. Eidson v. Edwards, 793 S.W.2d 1 (Tex. Crim. App.
1990) (plurality opinion); State ex rel. Hill v. Pirtle, 887 S.W.2d 921 (Tex. Crim. App. 1994) (plurality
opinion); In re Ligon, 408 S.W.3d 888 (Tex. App.—Beaumont 2013, orig. proceeding).

2There are several procedural issues in this petition, including a defective certification of the petition and
exhibits in the appendix; however, we use Rule 2 to overlook the procedural issues and reach the merits
of the petition. See TEX. R. APP. P. 2; 52.3.


In re O'Neal                                                                                           Page 2